Citation Nr: 0730361	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  99-02 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his friend, and an interpreter.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran has recognized guerilla service from September 
1944 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
granted a motion from the Secretary to remand the portion of 
the February 2006 Board decision that denied entitlement to 
service connection for an eye condition.  

This case was initially before the Board on appeal from an 
October 1998 rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2004, the veteran provided testimony at a 
hearing before a Decision Review Officer at the San Diego, 
California, RO.  A transcript of the hearing is of record.  


REMAND

The Board finds that further development is necessary before 
proceeding with a decision in this case.  Specifically, the 
veteran should be provided a VA examination and an 
appropriate medical opinion.  Therefore, upon remand, the 
veteran should be afforded a VA examination to determine the 
etiology of any currently present eye conditions.

The Board also notes that the record does not reflect that 
the veteran has been provided all notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a VA optometrist in order 
to determine the nature and etiology of 
any current disorders of his eyes.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed, and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
proffer an opinion with respect to each 
currently present acquired eye disorder 
as to whether there is a 50 percent or 
better probability (whether it is at 
least as likely as not) that the disorder 
originated during the veteran's active 
duty, is otherwise etiologically related 
to his military service, or underwent a 
permanent increase in severity during 
service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



